Citation Nr: 0619298	
Decision Date: 06/30/06    Archive Date: 07/07/06	

DOCKET NO.   05-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for malaria.



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the benefit sought on appeal.  
(The veteran's claims file was transferred to the Regional 
Office in Cleveland, Ohio for expedited processing, following 
which the claims file was returned to the RO in Reno, 
Nevada.)  The veteran, who had active service from September 
1940 to May 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, the Board finds that the VA's "duty to notify" 
and "duty to assist" have not been satisfied.  

With respect to the VA's duty to notify, further development 
is necessary in light of a decision of the United States 
Court of Appeals for Veterans Claims (Court) in the case of 
Kent v. Nicholson, No. 04-181 (U.S. Vet.App. Mar. 31, 2006).  
In that case, the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
included advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify the claimant of the evidence and the 
information that was necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court further held that the VA must, in the context of a 
claim to reopen, look at the basis of the denial in the prior 
decision and provide a notice letter to the claimant that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letter provided to the veteran in 
connection with his claim to reopen the previously denied 
claim for service connection for malaria does not comply with 
the Court's guidance in Kent.  Consequently, this matter must 
be addressed prior to further appellate review.  

With respect to the VA's duty to assist, the Board notes that 
in an April 2005 Report of Contact dated in April 2005 the 
veteran reported that he had underwent a malaria blood test 
the previous day and that when he had the results he would 
provide them to the RO.  However, the results of that testing 
are not associated with the claims file.  Since the April 
1946 rating decision denied service connection for malaria 
because it was not shown by the evidence of record, evidence 
that the veteran either currently had or had prior evidence 
of malaria would be relevant and potentially constitute new 
and material evidence to reopen the previously denied claim.  
As such, the Board believes that the RO should contact the 
veteran and request that he submit the malaria blood test 
reportedly performed on March 31, 2005, or request that he 
complete an authorization to permit the RO to obtain that 
evidence.  

In addition, a VA outpatient treatment record dated in 
September 2004 reflects that when the veteran was seen he 
reported that his main concern was the malaria he had during 
service.  He also reported that he was being followed by a 
private physician, a Dr. Pitterman.  However, records from 
that physician are not associated with the claims file and 
are potentially relevant to the veteran's current claim.  
This is particularly true given that records from S. Joseph 
LaMancusa, M.D., the physician who reported he had provided 
quinine to the veteran for treatment of malaria are 
apparently unavailable.  In a statement from Dr. LaMancusa 
dated in July 2004, he indicated that he had retired from 
private practice in March 2001 and that his records were sent 
to another, unspecified physician.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should advise the veteran of 
what evidence would substantiate his 
request to reopen his claim for service 
connection for malaria.  Apart from other 
notice requirements applicable under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO should comply with the 
Court's guidance in Kent v. Nicholson, 
No. 04-181 (U.S. Vet.App. Mar. 31, 2006) 
and advise the veteran of the evidence 
and information that would necessary to 
reopen the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denial. 

2.  The RO should contact the veteran and 
request that he either submit the results 
of the malaria blood test reportedly 
performed on March 31, 2005 or complete 
an authorization for release of medical 
records to permit the RO to obtain that 
record.  He should also be requested to 
either submit any relevant records from 
Dr. Pitterman or complete an 
authorization for release of medical 
records to permit the RO to obtain those 
records.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.   



_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

